Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-7 are pending.
Action on merits of claims 1-7 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 047/26/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 contains functional limitation “fixing the strain in the one or more layers”; “the one or more layers are induced with strain” and “without impacting the strain induced in the one or more layers” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “fixing the strain in the one or more layers”; “the one or more layers are induced with strain” and “without impacting the strain induced in the one or more layers” is nothing else than the result achieved by the invention. 
Moreover, Specification as filed does not comply with the enablement requirement.  The claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of Applicant’s specification it is not clear how “to fix the strain in the one or more layers”; how “to induce the strain in the one or more layers” and how 
“to replace a modified sacrificial gate with the conductive gate without impacting the strain induced in the one or more layers” can be produced. 
Claims 2-7 are rejected as being dependent on the rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent No. 10,020,398, hereinafter as Cheng ‘398) in view of Kitt (US 2017/0345932, hereinafter as Kitt ‘932).
Regarding Claim 1, Cheng ‘398 teaches a semiconductor device comprising: 
a nanosheet stack (Fig. 26, (42); col. 8, lines 6-30) comprising one or more layers, wherein the one or more layers are induced with strain from the strain adjustment layers (14/17); 
one or more merged S/D regions (62; col. 19, lines 9-16) formed on exposed portions of the nanosheet stack, wherein the one or more merged S/D regions fix the strain in the one or more layers; and a conductive gate (72; col. 9, lines 60-65) formed over the nanosheet stack, wherein the conductive gate replaces a modified sacrificial gate without impacting the strain induced in the one or more layers.  It would obvious appears that the conductive gate replaces a modified sacrificial gate without impacting the strain induced in the one or more layers.
Thus, Cheng ‘398 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the one or more layers are induced with strain from a modified sacrificial gate”, “fixing the strain in the one or more layers”, and “the one or more merged S/D regions fix the strain in the one or more layers”.
However, Kitt ‘932 teaches fixing the strain (see abstract and para. [0005]) in the one or more layers; and “the one or more layers are induced with strain from a modified sacrificial gate (see para. [0057] and [0060]), the one or more merged S/D regions fix the strain in the one or more layers (see para. [0047]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cheng ‘398 by having the one or more layers are induced with strain from a modified sacrificial gate, fixing the strain in the one or more layers, and the one or more merged S/D regions fix the strain in the one or more layers for the purpose of improving the performance characteristic of the strained channel field effect transistors (see abstract, para. [0003] and [0005]) as suggested by Kitt’932.

    PNG
    media_image1.png
    213
    508
    media_image1.png
    Greyscale

                                                   Fig. 26 (Cheng ‘398)


Regarding Claim 2, Cheng ‘398 teaches one or more merged S/D regions (62) are formed on an exposed portions of one or more layers of the nanosheet stack (42) (see Fig. 26).  

Regarding Claim 3, Kitt ‘932 teaches the induced strain in the one or more layers is at least one of increased or relaxed by the modified sacrificial gate (see para. [0060]).  
Furthermore, it has been held to be within the general skill of a worker in the art to modify a sacrificial gate for increasing or relaxing the induced strain in the one or more layers on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4, Cheng ‘398 teaches the merged S/D regions (62) comprises a first S/D region of the nanosheet stack that merges with a S/D region of a first neighboring nanosheet stack on a first side of the nanosheet stack, and a second S/D region merges with a S/D region of a second neighboring nanosheet stack on a second side of the nanosheet stack (see Fig. 26).

Regarding Claim 5, Cheng ‘398 teaches a dielectric layer (18; col. 8, lines 16-20) formed over the one or more layers of the nanosheet stack (42).  

Regarding Claim 6, Kitt ‘932 teaches the conductive gate (125; [0039]) formed over the dielectric layer (120; [0039]) on the one or more layers of the nanosheet stack.  
Cheng ‘398 teaches a dielectric layer (18; col. 8, lines 16-20) on the one or more layers of the nanosheet stack (42).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng ‘398 and Kitt ‘952 as applied to claim 6 above, and further in view of Ma (US 2013/0248948, hereinafter as Ma ‘948).
Regarding Claim 7, Cheng ‘398 and Kitt ‘952 are shown to teach all the features of the claim with the exception of explicitly the features: “one or more contacts formed and coupled to the one or more S/D regions”.
However, Ma ‘948 teaches forming contacts (Fig. 16, (34); [0038]) over the conductive gate (10) and S/D regions (28) of the nanosheet stack.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cheng ‘398 and Kitt ‘952 by forming contacts over the conductive gate and S/D regions of the nanosheet stack for the purpose of connecting the transistor device to others devices (see para. [0039]) as suggested by Ma’948.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Tak et al. (US 2017/0110554 A1)			
Qi (US 2016/0118472 A1)
Cheng et al. (US 2015/0364603 A1)		
Doris et al. (US 9,331,148 B1)
Kelly et al. (US 9,240,484 B2)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829